Opinion by
Wickham, J.,
Two incorporated religious bodies, viz: Christ’s Evangelical Lutheran Church of Trumbauersville, and the German Reformed Church of Trumbauersville owned in common, and used alternately, a house of worship in the village of Trumbauersville.
Lavina Wampole, for many years before her death a widow, had been baptized in the first named church, when young, for over thirty years had been a regular member and communicant thereof, and regularly contributed to the voluntary funds raised, from time to time, to pay its necessary expenses. With the other congregation she seems to have had nothing whatever to do. We may properly assume that she had, for the sect and congregation in which she lived and died, that degree of regard, reverence and desire to help which the average woman, even more than the average man, entertains for the church wherewith her lot may be cast.
When she died a controversy arose as to the meaning of the *417residuary clause of her will, which clause reads as follows: “ I give and bequeath the remainder of my estate, if any, to the Trumbauersville Church, to be used for the general benefit of said church.” The description in this bequest does not fit either of the religious bodies already mentioned, nor any other in existence. There is therefore a latent ambiguity which may be explained by evidence dehors the will: Newell’s App., 24 Pa. 197; App. of Washington and Lee University, 111 Pa. 572. “For the purpose of determining the object of a testator’s bounty, or the subject of disposition, or the quantity of interest intended to be given by his will, a court may inquire into every material fact relating to the person who claims to be interested under the will, and to the property which is claimed as the subject of disposition, and to the circumstances of the testator and of his family and affairs, for the purpose of enabling the court to identify the person or thing intended by the testator, or to determine the quantity of interest he has given by his will.” Wigram on Wills, Prop. V. Elsewhere (see section 96) the same writer says, “ Every claimant under a will has a right to require that a court of construction, in the execution of its office, shall, by means of extrinsic evidence, place itself in the situation of the testator, the meaning of whose language it is called upon to declare.”
While the construction of the will before us cannot be said to be altogether free from difficulty, we nevertheless think, that the extrinsic explanatory evidence sufficiently shows that it was the intention of the testatrix to benefit thé congregation to which she belonged, by lessening, in a small degree, its pecuniary burdens and not to aid, directly or indirectly, a religious body to which she was a stranger and with some of whose tenets we may presume she disagreed. By way of illustration, we may take the case of a bequest to a woman, and two persons, either of whom might be the legatee, appear as claimants of the legacy. One of them, however, is shown by extrinsic evidence to be the mother of the testatrix, to whom the latter was attached, and the other a mere acquaintance. No one would hesitate to say that the mother was the beneficiary, unless the inference, to be drawn from the relationship, were overcome by other controlling facts. In a sense, the Lutheran *418Church was the spiritual mother of the present testatrix, a circumstance entitled to the highest consideration.
In reaching our conclusion, we do not overlook the fact that the church building and burying grounds are maintained at the joint expense of both congregations. This circumstance, coupled with others of lessee weight referred to by the learned judge of the court below, would be decisive in favor of his view, were it not for the important relation the testatrix bore .to the Lutheran congregation, as well as the further facts, that, While living, all her contributions were made to that body, and that she exhibited no interest in the spiritual or temporal affairs of the other society: Gilmer v. Stone, 120 U. S. 586.
The decree of the court below is reversed, and it is ordered ¡and adjudged that distribution be made in accordance with the -report of the auditor. It is further directed that the costs of the appeal be paid by the appellee.